—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 24, 1997, convicting defendant upon his plea of guilty of the crime of attempted sexual abuse in the first degree.
Defendant pleaded guilty to the crime of attempted sexual abuse in the first degree in full satisfaction of a superior court information charging him with sexual abuse in the first degree. He was sentenced to a prison term of lVs to 4 years, a sentence which he now contends is harsh and excessive. In view of the heinous nature of the crime, i.e., defendant admitted that he *916had attempted to sexually abuse a five-year-old child who was in his care, and his criminal history which includes a conviction for endangering the welfare of a child, we find that the sentence was neither harsh nor excessive and decline to reduce it in the interest of justice (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.